         Case 1:19-cv-10170-LAP Document 28 Filed 06/26/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MALIBU TEXTILES, INC.,

                      Plaintiff,
                                               19 Civ. 10170 (LAP)
-against-
                                                        ORDER
BOOHOO GROUP PLC, et al.,

                      Defendants.



LORETTA A. PRESKA, Senior United States District Judge:

     In light of Magistrate Judge Moses’ information that the

parties have agreed to a settlement, the Clerk of the Court shall

mark this action closed, subject to reopening within thirty days

is the settlement is not effected, and all pending motions denied

as moot.

SO ORDERED.

Dated:       New York, New York
             June 26, 2020

                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      1
